Exhibit 10.67

 

 



AMENDMENT NO. 5 TO CREDIT AND SECURITY AGREEMENT

AND LIMITED CONSENT

 

THIS AMENDMENT NO. 5 TO CREDIT AND SECURITY AGREEMENT AND LIMITED CONSENT (this
“Amendment”) is made as of this 30th day of June, 2015, by and among TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation (“TCHI”), TWINLAB
CONSOLIDATION CORPORATION, a Delaware corporation (“TCC”), TWINLAB HOLDINGS,
INC., a Michigan corporation, ISI BRANDS INC., a Michigan corporation, TWINLAB
CORPORATION, a Delaware corporation (“Twinlab Corporation”), NUTRASCIENCE LABS,
INC., a Delaware corporation (formerly known as TCC CM Subco I, Inc.), and
NUTRASCIENCE LABS IP CORPORATION, a Delaware corporation (formerly known as TCC
CM Subco II, Inc.) (each of the foregoing Persons being referred to herein
individually as a “Borrower”, and collectively as “Borrowers”), and MIDCAP
FUNDING X TRUST, a Delaware statutory trust, as successor-by-assignment from
MidCap Financial Trust (as Agent for Lenders, “Agent”, and individually, as a
Lender), and the other financial institutions or other entities from time to
time parties to the Credit Agreement referenced below, each as a Lender.

 

RECITALS

 

A.           Pursuant to that certain Credit and Security Agreement dated as of
January 22, 2015 by and among Borrowers, Agent and Lenders (as amended by that
certain Amendment No. 1 to Credit and Security Agreement and Limited Consent
dated as of February 4, 2015, by that certain Amendment No. 2 to Credit and
Security Agreement dated as of April 7, 2015, by that certain Amendment No. 3 to
Credit and Security Agreement and Limited Consent dated as of April 30, 2015, by
that certain Amendment No. 4 to Credit and Security Agreement and Limited
Consent dated as of June 30, 2015, as further amended hereby and as it may be
further amended, modified and restated from time to time, the “Credit
Agreement”), Agent and Lenders agreed to make available to Borrowers a secured
revolving credit facility in a principal amount of up to $15,000,000 from time
to time (as amended, modified, supplemented, extended and restated from time to
time, collectively, the “Loans”). Capitalized terms used but not otherwise
defined in this Amendment shall have the meanings set forth in the Credit
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

 

1.          Recitals. This Amendment shall constitute a Financing Document and
the Recitals set forth above shall be construed as part of this Amendment as if
set forth fully in the body of this Amendment.

 

 

 

 

2.          Limited Consent for new Essex Lease. At the request of and as an
accommodation to Borrowers and subject to the strict compliance with the terms,
conditions and requirements set forth herein (including, without limitation,
satisfaction of each of the conditions set forth in Section 7 below), Agent and
Lenders hereby consent to (i) a sale/leaseback and refinancing transaction with
Essex Capital Corporation in the principal rental amount of $2,750,000
consisting of the sale/leaseback of existing Twinlab Corporation equipment
described on Exhibit A (the “First 2015 Essex Lease”) and (ii) a sale/leaseback
and refinancing transaction with Essex Capital Corporation in the principal
rental amount of $150,000 consisting of the sale/leaseback of existing Twinlab
Corporation equipment described on Exhibit B (the “Second 2015 Essex Lease” and
together, collectively, the “2015 Essex Leases”). Consent for the 2015 Essex
Leases includes consent for Twinlab Corporation to sell the equipment described
on Exhibit A and Exhibit B to Essex Capital Corporation, and Agent shall execute
such lien releases and file such financing amendments to evidence lien releases
of the equipment described on Exhibit A and Exhibit B as reasonably requested by
Twinlab Corporation or Essex Capital Corporation. The limited consent set forth
in this Section 2 is effective solely for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed to (a) except as
expressly provided herein, be a consent to any amendment, waiver or modification
of any term or condition of the Credit Agreement or of any other Financing
Document; (b) prejudice any right that Agent or the Lenders have or may have in
the future under or in connection with the Credit Agreement or any other
Financing Document; (c) waive any Event of Default that exists as of the date
hereof; or (d) establish a custom or course of dealing among any of the Credit
Parties, on the one hand, or Agent or any Lender, on the other hand.

 

3.          Amendment to Credit Agreement.

 

(a)          The defined terms “Essex Lease”, “Nutricap Seller First Note”
“Permitted Contingent Obligations” in Section 1.1 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

 

“Essex Lease” means collectively, (i) that certain Commercial Lease Agreement,
dated as of November 13, 2013, between Twinlab Corporation and Essex Capital
Corporation, (ii) that certain Commercial Lease Agreement, dated as of August
21, 2014 (which Commercial Lease Agreement refreshes and supersedes a Commercial
Lease Agreement dated March 19, 2013), between Twinlab Corporation and Essex
Capital Corporation, and (iii) new sale/leaseback and refinancing agreements,
referenced above as the 2015 Essex Leases, to be entered into between Twinlab
Corporation and Essex Capital Corporation, in the form previously provided to
and approved by the Agent and for which Essex Capital Corporation has agreed to
be subject to an Agreement Regarding Equipment and Lease in form and substance
satisfactory to the Agent in its sole discretion; the rental installments of all
such lease agreements identified in subclauses (i) through (iii) together is not
to exceed an aggregate principal rental amount of $5,800,000.

 

“Nutricap Seller First Note” means the Amended and Restated Unsecured Promissory
Note dated June 30, 2015 in the form previously approved by the Agent in the
principal amount of $2,750,000 issued by Subco I to Nutricap Labs, LLC, a New
York limited liability company, in connection with the Target 2 Acquisition, the
principal and interest repayment of which shall have a maturity of January 1,
2016 and bear interest at 8.5% per annum, an executed copy of which has been
provided to the Agent.

 

 

 

 

“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $250,000 in the aggregate at any time
outstanding; (e) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (f) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; (g) that
certain Payment Guaranty by TCC of the Nutricap Seller First Note and (h) other
Contingent Obligations not permitted by clauses (a) through (g) above, not to
exceed $250,000 in the aggregate at any time outstanding.

 

(b)          The defined term “Distribution” in Section 1.1 of the Credit
Agreement is hereby amended by restating subclause (e) in its entirety as
follows:

 

(e) except for payments under the Essex Lease permitted by the applicable
Agreement Regarding Equipment and Lease relating thereto, repayments of or debt
service on loans or other indebtedness held by any Person holding an equity
interest in a Borrower or a Subsidiary of a Borrower, an Affiliate of a Borrower
or an Affiliate of any Subsidiary of a Borrower unless permitted under and made
pursuant to a Subordination Agreement applicable to such loans or other
indebtedness.

 

4.          Confirmation of Representations and Warranties; Reaffirmation of
Security Interest. Each Borrower hereby (a) confirms that all of the
representations and warranties set forth in the Credit Agreement are true and
correct with respect to such Borrower as of the date hereof, and (b) covenants
to perform its respective obligations under the Credit Agreement. Each Borrower
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens. Nothing herein
is intended to impair or limit the validity, priority or extent of Agent’s
security interests in and Liens on the Collateral.

 



 

 

 

5.           Enforceability. This Amendment constitutes the legal, valid and
binding obligation of each Borrower, and is enforceable against each Borrowers
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 



6.            Costs and Fees. Borrowers shall be responsible for the payment of
all reasonable costs and fees of Agent’s counsel incurred in connection with the
preparation of this Amendment and any related documents. If Agent or any Lender
uses in-house counsel for any of these purposes, Borrowers further agree that
the Obligations include reasonable charges for such work commensurate with the
fees that would otherwise be charged by outside legal counsel selected by Agent
or such Lender for the work performed. Borrowers hereby authorize Agent to
deduct all of such fees set forth in this Section 6 from the proceeds of one or
more Revolving Loans made under the Credit Agreement.

 

7.           Conditions to Effectiveness. This Amendment shall become effective
as of the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

(a)          Borrowers shall have delivered to Agent this Amendment, duly
executed by an authorized officer of each Borrower;

 

(b)          Agent shall have received from Borrowers executed copies of all
documents and agreements relating to the 2015 Essex Leases and the Nutricap
Seller First Note, including, but not limited to, the Payment Guaranty of Essex
Capital Corporation and Ralph T. Iannelli of the Nutricap Seller First Note and
each Bill of Sale with respect to the 2015 Essex Leases, duly executed by an
authorized officer of each of the parties thereto;

 

(c)          all representations and warranties of Borrowers contained herein
shall be true and correct in all material respects as of the Effective Date (and
such parties’ delivery of their respective signatures hereto shall be deemed to
be its certification thereof);

 

(d)          [Reserved.];

 

(e)          Agent shall have received from Borrowers of all of the fees owing
pursuant to this Amendment and Agent’s reasonable out-of-pocket legal fees and
expenses;

 

(f)          Borrowers shall have delivered to Agent a fully executed copy of
the Amendment No. 1 to Standstill Agreement, duly executed by an authorized
officer of each of the parties thereto, including but not limited to NUTRICAP
LABS, LLC, as junior lender, and such amendment shall be satisfactory in form
and substance to Agent; and

 

(g)          Borrowers shall have delivered to Agent a fully executed Agreement
Regarding Equipment and Lease with respect to the 2015 Essex Leases, and such
agreement shall be satisfactory in form and substance to Agent.

 

 

 

 

8.          Release. Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee of and from any and all actions, causes of
action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnitees (or any of them) that directly or indirectly arise out
of, are based upon or are in any manner connected with any Prior Related Event.
“Prior Related Event” means any transaction, event, circumstance, action,
failure to act, occurrence of any type or sort, whether known or unknown, which
occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of (a) any of the terms of this Amendment or any other
Financing Document, (b) any actions, transactions, matters or circumstances
related hereto or thereto, (c) the conduct of the relationship between any
Indemnitee and any Borrower, or (d) any other actions or inactions by any
Indemnitee, all on or prior to the Effective Date. Each Borrower acknowledges
that the foregoing release is a material inducement to Agent’s and Lender’s
decision to enter into this Amendment and to agree to the modifications
contemplated hereunder.

 

9.          No Waiver or Novation. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Credit Agreement, the Financing Documents or any
other documents, instruments and agreements executed or delivered in connection
with any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or other Financing Documents or any of Agent’s rights and remedies in respect of
such Defaults or Events of Default. This Amendment (together with any other
document executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.

 

10.        Affirmation. Except as specifically amended pursuant to the terms
hereof, the Credit Agreement and all other Financing Documents (and all
covenants, terms, conditions and agreements therein) shall remain in full force
and effect, and are hereby ratified and confirmed in all respects by Borrowers.
Each Borrower covenants and agrees to comply with all of the terms, covenants
and conditions of the Credit Agreement (as amended hereby) and the Financing
Documents, notwithstanding any prior course of conduct, waivers, releases or
other actions or inactions on Agent’s or any Lender’s part which might otherwise
constitute or be construed as a waiver of or amendment to such terms, covenants
and conditions.

 

11.          Miscellaneous.

 

(a)          Reference to the Effect on the Credit Agreement. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import shall
mean and be a reference to the Credit Agreement, as amended by this Amendment.
Except as specifically amended above, the Credit Agreement, and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.

 



 

 

 

(b)          Incorporation of Credit Agreement Provisions. The provisions
contained in Section 11.6 (Indemnification), Section 12.8 (Governing Law;
Submission to Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the
Credit Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.

 

(c)          Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(d)          Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be treated as delivery of an
original and shall bind the parties hereto. This Amendment constitutes the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

  

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 

 

(Signature Page to Amendment No. 5 to Credit and Security Agreement and Limited
Consent)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

AGENT: MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust         By: Apollo Capital
Management, L.P.,     its investment manager         By: Apollo Capital
Management GP, LLC,   its general partner         By: /s/ Michael
Levin                                        (SEAL)   Name:   Michael Levin  
Title: Authorized Signatory       LENDER: MIDCAP FUNDING X TRUST, a Delaware
statutory trust, as successor-by-assignment from MidCap Financial Trust        
By: Apollo Capital Management, L.P.,     its investment manager         By:
Apollo Capital Management GP, LLC,   its general partner         By: /s/ Michael
Levin                                        (SEAL)   Name:   Michael Levin  
Title: Authorized Signatory

 

 

 

 

(Signature Page to Amendment No. 5 to Credit and Security Agreement and Limited
Consent)

 

BORROWERS:   TWINLAB CONSOLIDATION CORPORATION           By: /s/ Thomas A.
Tolworthy                         (Seal)     Name: Thomas A. Tolworthy    
Title:   Chief Executive Officer and President             TWINLAB CONSOLIDATED
HOLDINGS, INC.   TWINLAB HOLDINGS, INC.       By: /s/ Thomas A.
Tolworthy                         (Seal)   By: /s/ Thomas A.
Tolworthy                         (Seal) Name:  Thomas A. Tolworthy  
Name:  Thomas A. Tolworthy Title:  Chief Executive Officer and President  
Title:  Chief Executive Officer and President       TWINLAB CORPORATION   ISI
BRANDS INC.       By: /s/ Thomas A. Tolworthy                         (Seal)  
By: /s/ Thomas A. Tolworthy                         (Seal) Name:  Thomas A.
Tolworthy   Name:  Thomas A. Tolworthy Title:  Chief Executive Officer and
President   Title:  Chief Executive Officer and President       NUTRASCIENCE
LABS, INC.   NUTRASCIENCE LABS IP CORPORATION       By: /s/ Thomas A.
Tolworthy                         (Seal)   By: /s/ Thomas A.
Tolworthy                         (Seal) Name:  Thomas A. Tolworthy  
Name:  Thomas A. Tolworthy Title:  Chief Executive Officer and President  
Title:  Chief Executive Officer and President      

 

 

 

EXHIBIT A

 



 

